DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     CYNTHIA GREEN-ANDERSON,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-1910

                               [March 1, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 50-2008-CF-011256-AXXX-MB.

   Cynthia Green-Anderson, Brooksville, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.